Per Curiam.

It is our view, as it was the Appellate Division’s, that the action was prematurely brought. We pass on no other question.
In reaching the conclusion we do, we place reliance upon the acknowledgment made by counsel for the defendant American Institute of Decorators, both in his brief and in open court, that the resolution here under attack was not intended, and does not purport, to determine the issue of duality of membership, hostility or disloyalty and that, if charges are brought to expel any member because of dual membership in said American Institute of Decorators and the National Society of Interior Decorators, the American Institute will be under the necessity of proving first, that such member belongs to the National Society and, second, that that organization is hostile in its aims and purposes to the American Institute. In view of the ambiguous wording of the resolution in question and the plaintiffs’ not unreasonable claim that it reflects a prejudgment of the issues, we are sure that, if expulsion proceedings are instituted, the American Institute and its officials will conduct such proceedings with scrupulous objectivity and impartiality.
The judgment appealed from should be affirmed, with costs.
Chief Judge Conwat and Judges Desmond, Dye, Field, Froessel, Van Voorhis and Burke concur.
Judgment affirmed.